Exhibit 10.38

MOHAWK INDUSTRIES, INC.
1997 NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN
(Amended and Restated as of March 31, 2003)

ARTICLE 1

PURPOSE OF THE PLAN

                1.1           Background and Purpose. Mohawk Industries, Inc.
maintains the 1997 Non-Employee Director Stock Compensation Plan (the "Plan") to
promote the long-term growth of Mohawk Industries, Inc. by providing a vehicle
for Non-Employee Directors to increase their proprietary interest in the
Corporation and to attract and retain highly qualified and capable Non-Employee
Directors. The Plan was amended and restated as of October 23, 1997 in order to
add a feature whereby Non-Employee Directors may elect to defer their Annual
Retainer into a phantom stock account the performance and value of which shall
be measured by reference to the performance of the Corporation 's common stock
from time to time. The deferred compensation feature of the Plan became
effective for Annual Retainer payable in 1998 or thereafter. The Plan was
further amended and restated as of March 31, 2003 to change the timing of the
grant of Shares to annual rather than quarterly grants, so as to facilitate
Participants ' compliance with the filing requirements under Section 16(a) of
the Securities Exchange Act of 1934, as amended.

                1.2           Status of Plan. Article 7 of the Plan is intended
to be a nonqualified, unfunded plan of deferred compensation under the Internal
Revenue Code of 1986, as amended.

ARTICLE 2

DEFINITIONS

 

                2.1           Defined Terms. Unless the context clearly
indicates otherwise, the following terms shall have the following meanings:

"Annual Retainer" means the annual cash retainer fee (excluding any meeting
fees) payable by the Corporation to a Non-Employee Director for services as a
director (and, if applicable, as the chairman of a committee of the Board) of
the Corporation, as such amount may be changed from time to time.

"Beneficiary" means any person or persons designated by a Participant, in
accordance with procedures established by the Plan Administrator, to receive
benefits hereunder in the event of the Participant 's death. If any Participant
shall fail to designate a Beneficiary or shall designate a Beneficiary who shall
fail to survive the Participant, the Beneficiary shall be the Participant 's
surviving spouse, or, if none, the Participant 's surviving descendants (who
shall take per stirpes), and if there are no surviving descendants, the
Beneficiary shall be the Participant 's estate.

"Board" means the Board of Directors of the Corporation.

"Business Day" shall mean a day on which the Nasdaq National Market or any
national securities exchange or over-the-counter market on which the Shares are
traded is open for business.

"Cash Election Form" means a form, substantially in the form attached hereto as
Exhibit A, pursuant to which a Non-Employee Director elects to receive his
Annual Retainer for a particular Service Year in the form of cash, as provided
in Section 6.2.

"Change of Control" means and includes each of the following:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act)
of25% or more of the combined voting power of the then outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by a Person who is on the
Effective Date the beneficial owner of 25% or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Corporation, (iii) any
acquisition by the Corporation, (iv) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
corporation controlled by the Corporation, or (v) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii)
and(iii) of subsection (3) of this definition; or

(2) Individuals who, as of the Effective Date, constitute the Board (the"
Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Corporation
's shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(3) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a"
Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation 's assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Voting Securities, and (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 25% or
more of the combined voting power of the then outstanding voting securities of
such corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.

"Committee" means the Compensation Committee of the Board.

"Common Stock" means the $0.01 par value common stock of the Corporation.

"Corporation" means Mohawk Industries, Inc.

"Deferral Election Form" means a form, substantially in the form attached hereto
as Exhibit B, pursuant to which a Non-Employee Director elects to defer his or
her Annual Retainer under the Plan.

"Election Date" means the date established by the Plan as the date by which a
Participant must submit to the Plan Administrator (i) a valid Shares Election
Form in order to receive Shares in lieu of Annual Retainer for a Service Year,
(ii) a valid Cash Election Form to receive cash in a subsequent Service Year, or
(iii) a valid Deferral Election Form to defer Annual Retainer pursuant to
Article 7. The Election Date is December 31 of each year with respect to an
election to be effective for the Service Year beginning on the following annual
meeting date. For example, the Election Date with respect to the Service Year
from May 2003 to May 2004 would be December 31, 2002; provided, however, that
the Election Date for a newly eligible Participant shall be the 30th day
following the date on which such individual becomes a Non-Employee Director.

"Fair Market Value per Share" as of a particular date means the closing sales
price of one share of Common Stock on such date as reported on the Nasdaq
National Market or any national securities exchange or over-the-counter market
on which the Shares are then traded or, in the absence of reported sales on such
date, the closing sales price on the immediately preceding date on which sales
were reported.

"Non-Employee Director" means a director of the Corporation who is not an
employee of the Corporation or any subsidiary of the Corporation.

"Participant" means any Non-Employee Director who is participating in the Plan.

"Phantom Stock" means a hypothetical unit of value equal to the Fair Market
Value of one share of Common Stock. The concept of Phantom Stock is for
bookkeeping purposes only.

"Plan" means the Mohawk Industries, Inc. 1997 Non-Employee Director Stock
Compensation Plan, as amended and restated.

"Plan Administrator" means the Committee or the agent(s), if any, appointed by
the Committee pursuant to Section 3.2 to assist in the administration of the
Plan.

"Service Year" means a year of director service, which is the approximate
12-month period between annual meetings of the Corporation 's shareholders.

"Shares" means shares of Common Stock.

"Shares Election Form" means a form, substantially in the form attached hereto
as Exhibit C, pursuant to which a Non-Employee Director elects to receive Shares
in lieu of all (but not less than all) of such Non-Employee Director 's Annual
Retainer, as provided in Section 6.1.

"Stock Account" means the account established by the Corporation for each
Participant for Annual Retainer deferred pursuant to Article 7 of the Plan, the
performance and value of which shall be measured by reference to the Fair Market
Value of the Common Stock from time to time. The maintenance of individual Stock
Accounts is for bookkeeping purposes only.

"Termination of Service" occurs when a Participant ceases to serve as a Non-
Employee Director for any reason.

ARTICLE 3

ADMINISTRATION OF THE PLAN

                3.1           Administrator of the Plan. The Plan shall be
administered by the Committee.

                3.2           Authority of Committee. The Committee shall have
full power and authority to: (i) interpret and construe the Plan and adopt such
rules and regulations as it shall deem necessary and advisable to implement and
administer the Plan, and (ii) designate persons other than members of the
Committee or the Board to carry out its responsibilities, subject to such
limitations, restrictions and conditions as it may prescribe, such
determinations to be made in accordance with the Committee 's best business
judgment as to the best interests of the Corporation and its stockholders and in
accordance with the purposes of the Plan. The Committee may delegate
administrative duties under the Plan to one or more agents as it shall deem
necessary or advisable, such agents to be referred to herein as the Plan
Administrator.

                3.3           Effect of Committee Determinations. No member of
the Committee or the Board or the Plan Administrator shall be personally liable
for any action or determination made in good faith with respect to the Plan or
as to any settlement of any dispute between a Non-Employee Director and the
Corporation. Any decision or action taken by the Committee or the Board with
respect to the administration or interpretation of the Plan shall be conclusive
and binding upon all persons.

ARTICLE 4

ELIGIBILITY

                4.1           Eligibility. All active Non-Employee Directors of
the Corporation shall be eligible to participate in the Plan.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

                5.1           Shares Subject to the Plan. Subject to adjustment
as provided in the Plan, the maximum number of Shares which may be granted under
Article 6 or distributed pursuant to Article 7 under the Plan is 37,500
(post-split) Shares. The Shares distributable under the Plan must be previously
issued and repurchased Shares and may not be original issue Shares.

ARTICLE 6

ELECTIVE RECEIPT OF SHARES

                Each Non-Employee Director shall be granted Shares subject to
the following terms and conditions:

                6.1           Election to Receive Shares. On the first Business
Day of January following each annual meeting of shareholders of the Corporation,
Shares shall be granted to each Non-Employee Director who either (i) on or
before the Election Date for the then-current Service Year, filed with the Plan
Administrator a written irrevocable Shares Election Form, indicating such
Non-Employee Director 's election to receive Shares in lieu of all (but not less
than all) of his or her Annual Retainer payable with respect to such Service
Year, or (ii) filed a Shares Election Form for any prior Service Year and did
not file a Cash Election Form (as described in Section 6.2 below) with respect
to the current Service Year.

                6.2           Subsequent Elections to Receive Cash. Once a
Non-Employee Director files a Shares Election Form or a Deferral Election Form
for any Service Year, that election will carry forward into subsequent Service
Years unless, on or before the Election Date for any subsequent Service Year,
the Non-Employee Director files a Cash Election Form for such subsequent Service
Year. A Cash Election Form shall be valid for one Service Year only. A new Cash
Election Form will be required to be filed for any Service Year in which the
Non-Employee Director desires to receive his or her Annual Retainer in cash.
Once a Non-Employee Director files a Shares Election Form or a Deferral Election
Form for any Service Year, then thereafter for any Service Year for which a Cash
Election Form is not timely filed, the election will automatically revert to the
last-filed Shares Election Form or Deferral Election Form, as the case may be.

                6.3           Number of Shares. The payment of the Annual
Retainer in the form of Shares shall be paid approximately mid-way through the
Service Year (January), but based on the quarterly price points during the
preceding calendar year. Therefore, the number of Shares to be granted in
January of each year pursuant to this Article 6 shall be the sum of A, B, C and
D below:

A = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of January 1 of the
immediately prior calendar year (whether or not the director was in office on
such prior January 1).

B = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of April 1 of the immediately
prior calendar year (whether or not the director was in office on such prior
April 1).

C = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of July 1 of the immediately
prior calendar year.

D = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of October 1 of the
immediately prior calendar year.

                Notwithstanding the above, for the grant date in January 2004,
the number of Shares to be granted shall be the number of whole Shares equal to
the sum of B, C and D above, so as not to duplicate Share grants made prior to
the 2003 amendment of the Plan.

                In determining the number of Shares to be granted, any fraction
of a share will be disregarded and the remaining amount of the Annual Retainer
shall be paid in cash.

ARTICLE 7

ELECTION TO DEFER ANNUAL RETAINER

                7.1           Election to Defer. A Non-Employee Director may
elect to defer his or her Annual Retainer under the Plan by delivering a
properly completed and signed Deferral Election Form to the Plan Administrator
on or before the Election Date. The Non-Employee Director 's deferral will be
effective as of the first day of the Service Year beginning after the Plan
Administrator receives the Non-Employee Director 's Deferral Election Form, or,
in the case of a newly eligible Participant, on the first day of the calendar
month beginning after the Plan Administrator receives such Non-Employee Director
's Deferral Election Form.

                7.2           Termination or Continuation of Deferral Election
Form.

(a)           Voluntary Termination. A Participant may terminate his or her
Deferral Election Form at any time. Such termination will be effective on the
first day of the Service year after the Participant notifies the Plan
Administrator of the Participant 's termination of the Deferral Election Form.
Any Annual Retainer deferred prior to the termination of the Deferral Election
Form shall remain deferred in accordance with the original Deferral Election
Form and the Plan. The Participant may deliver a new Deferral Election Form and
thereby defer the receipt of any future Annual Retainer, effective as of the
first day of the following Service Year or the first day of any subsequent
Service Year.

(b)           Continuation of Deferral Election Form. If the Participant fails
to terminate an effective Deferral Election Form prior to the Election Date
preceding the next Service Year, the Participant 's Deferral Election Form in
effect during the previous Service Year shall continue in effect during the new
Service Year.

(c)           Automatic Termination of Deferral Election Form. A Participant 's
Deferral Election Form will automatically terminate at the earlier of (i) the
Participant 's Termination of Service, or (ii) the termination of the Plan.

                7.3           Stock Account. For bookkeeping purposes, the
Annual Retainer which a Non-Employee Director elects to defer pursuant to the
Plan shall be transferred to and held in an individual Stock Account in the name
of such Participant. Amounts to be deferred shall be credited to the Participant
's Stock Account as of the date such Annual Retainer is otherwise payable.
Amounts deferred into a Stock Account are recorded as units of Phantom Stock,
and fractions thereof, with one unit equating to a single share of Common Stock.
Thus, the value of one unit of Phantom Stock shall equal the Fair Market Value
of a single share of Common Stock. The use of units is merely a bookkeeping
convenience; the units are not actual shares of Common Stock. As described below
in Section 7.5, a Participant may elect to have some or all of the value of his
or her Stock Account distributed in actual shares of Common Stock. The maximum
number of Phantom Stock units that may be allocated by deferral of Annual
Retainer to Stock Accounts under the Plan is 25,000. To the extent required for
bookkeeping purposes, a Participant 's Stock Account will be subdivided to
reflect deferred Annual Retainer on a year-by-year basis. For example, a 1998
Stock Sub-Account, a 1999 Stock Sub-Account, and so on.

                7.4           Credits to the Stock Account.

(a)           Initial Crediting of Stock Account. If a Participant elects to
defer Annual Retainer into his or her Stock Account, such account shall be
credited, as of the date described in Section 7.1, with that number of units of
Phantom Stock, and fractions thereof, obtained by dividing the dollar amount to
be deferred into the Stock Account by the Fair Market Value of the Common Stock
as of such date.

(b)           Dividend Equivalents. Effective as of the payment date for each
cash dividend on the Common Stock, the Stock Account of each Participant who had
a balance in his or her Stock Account on the record date for such dividend shall
be credited with a number of units of Phantom Stock, and fractions thereof,
obtained by dividing (i) the aggregate dollar amount of such cash dividend
payable in respect of such Participant 's Stock Account (determined by
multiplying the dollar value of the dividend paid upon a single share of Common
Stock by the number of units of Phantom Stock credited to the Participant 's
Stock Account on the record date for such dividend); by (ii) the Fair Market
Value of the Common Stock on the business day immediately preceding the payment
date for such cash dividend.

(c)           Stock Dividends. Effective as of the payment date for each stock
dividend on the Common Stock, additional units of Phantom Stock shall be
credited to the Stock Account of each Participant who had a balance in his or
her Stock Account on the record date for such dividend. The number of units that
shall be credited to the Stock Account of such a Participant shall equal the
number of shares of Common Stock, and fractions thereof, which the Participant
would have received as stock dividends had he or she been the owner on the
record date for such stock dividend of the number of shares of Common Stock
equal to the number of units credited to his or her Stock Account on such record
date.

(d)           Allocation of Dividends. To the extent required for bookkeeping
purposes, the allocation of additional units of Phantom Stock attributable to
cash dividends or stock dividends will be made to the Stock Sub-Account holding
existing units to which the cash dividend or stock dividend relates. For
example, a Participant 's 1998 Stock Sub-Account will be credited with dividends
attributable to units held in the 1998 Stock Sub-Account. A Participant 's
1999Stock Sub-Account will be credited with dividends attributable to units held
in the 1999 Stock Sub-Account, and so on.

(e)           Recapitalization. If, as a result of a recapitalization of the
Corporation, the outstanding shares of Common Stock shall be changed into a
greater number or smaller number of shares, the number of units of Phantom Stock
credited to a Participant 's Stock Account shall be appropriately adjusted on
the same basis.

                7.5           Distributions.

(a)           Distributions. Distributions from the Stock Account shall be made
either in cash or shares of Common Stock, as indicated by the Participant at
least six months prior to the scheduled distribution. Any fractional units shall
be paid in cash. The number of units to be distributed from a Participant 's
Stock Account shall be valued by multiplying the number of such units of Phantom
Stock by the Fair Market Value of the Common Stock as of the business day
immediately preceding the date such distribution is to occur. The shares of
Common Stock distributable to Non-Employee Directors under the Plan must be
previously issued and repurchased shares and may not be original issue shares.

(b)           Timing. Distributions from a Participant 's Stock Account shall
commence on the date the Participant selects on the initial Deferral Election
Form. Any date selected by the Participant must be at least two calendar years
following the date of the initial Deferral Election Form and will apply to all
amounts (including future deferrals) held in the Stock Account. In no event,
however, shall a Participant 's Account commence to be distributed later than
the first regular business day of the fourth month following the Participant 's
death. If the Participant fails to designate a payment commencement date in the
Participant 's initial Deferral Election Form or within six months of such
initial Deferral Election Form, the Participant 's Stock Account shall commence
to be distributed no later than the first regular business day of the fourth
month following the Participant 's Termination of Service.

(c)           Optional Forms of Payment. Distributions from Participant Stock
Accounts (either in cash or in Common Stock) may be paid to the Participant
either in a lump sum or in a number of approximately equal annual installments
designated by the Participant on the Participant 's initial Deferral Election
Form. Such annual installments may be for 5 years, 10 years or 15 years. The
method of payment (e.g., in lump sum or installments) elected on the Participant
's initial Deferral Election Form will apply to all amounts (including future
deferrals)held in the Stock Account. If a Participant elects to receive a
distribution of his or her Stock Account in cash installments, the Plan
Administrator may purchase an annuity from an insurance company which annuity
will pay the Participant the desired annual installments. If the Plan
Administrator purchases an annuity contract, the Non-Employee Director will have
no further rights to receive payments from the Corporation or the Plan with
respect to the amounts subject to the annuity. If the Plan Administrator does
not purchase an annuity contract, the value of the Stock Account remaining
unpaid shall continue to receive allocations of dividends as provided in Section
7.4. If the Participant fails to designate a payment method in his or her
initial Deferral Election Form or within six months of such initial Deferral
Election Form, the Participant 's Stock Account shall be distributed in a lump
sum.

(d)           Irrevocable Elections. The payment commencement date and payment
form elected or deemed elected on the Participant 's initial Deferral Election
Form shall become irrevocable and may not be modified six months after the
execution of such initial Deferral Election Form. A Participant 's election of
payment commencement date and payment form shall be uniform for all years '
Annual Retainer deferred under the Plan.

(e)           Acceleration of Payment. If a Participant elects an installment
distribution and the value of such annual installment payment elected by the
Participant would result in a combined distribution of cash and Common
Stock(valued at its Fair Market Value on the initial commencement date) of less
than $3,000, the Plan Administrator shall accelerate payment of the Participant
's benefits over a lesser number of whole years (but in increments of 5 or
10years) so that the annual amount distributed is at least $3,000. If payment of
the Participant 's benefits over a 5 year period will not provide annual
distributions of at least $3,000, the Participant 's Stock Account shall be paid
in a lump sum.

(f)            Payment to Beneficiary. Upon the Participant 's death, all unpaid
amounts held in the Participant 's Stock Account shall be paid to the
Participant 's Beneficiary in the same benefit payment form the Participant
elected on the Deferral Election Form and in accordance with the payment
distribution rules set forth in the Plan. Such payment will be commence to be
paid on the first business day of the fourth month following the Participant 's
death.

(g)           Payment to Minors and Incapacitated Persons. In the event that any
amount is payable to a minor or to any person who, in the judgment of the Plan
Administrator, is incapable of making proper disposition thereof, such payment
shall be made for the benefit of such minor or such person in any of the
following ways as the Plan Administrator, in its sole discretion, shall
determine:

(i)            By payment to the legal representative of such minor or such
person;

(ii)           By payment directly to such minor or such person;

(iii)          By payment in discharge of bills incurred by or for the benefit
of such minor or such person. The Plan Administrator shall make such payments
without the necessary intervention of any guardian or like fiduciary, and
without any obligation to require bond or to see to the further application of
such payment. Any payment so made shall be in complete discharge of the Plan 's
obligation to the Participant and his or her Beneficiaries.

                7.6           Change of Control. Notwithstanding any other
provisions in the Plan, in the event there is a Change of Control, (i) any
Participant whose service is terminated on account of such Change of Control
shall receive an immediate lump sum payment of the Participant 's Stock Account
balance, and (ii) any Participant who has commenced receiving installment
distributions from the Plan (other than from an annuity contract purchased from
an insurance company) shall immediately receive a lump sum payment in an amount
equal to the unpaid balance of the Participant 's Stock Account. A Participant
's service shall be considered to have "terminated on account of such Change of
Control" only if the Participant 's service on the Board is terminated without
cause during the 24-month period following the Change of Control.

                7.7           Financial Hardship. The Committee may, in its sole
discretion, accelerate the making of payment to a Participant of an amount
reasonably necessary to handle a severe financial hardship of a sudden and
unexpected nature due to causes not within the control of the Participant. Such
payment may be made even if the Participant has not incurred a Termination of
Service. All financial hardship distributions shall be made in cash in a lump
sum. Such payments will be made on a first-in, first-out basis so that the
oldest Annual Retainer deferred under the Plan shall be deemed distributed first
in a financial hardship.

                7.8           Application for Benefits. The Plan Administrator
may require a Participant or Beneficiary to complete and file certain forms as a
condition precedent to receiving the payment of benefits. The Plan Administrator
may rely upon all such information given to it, including the Participant 's
current mailing address. It is the responsibility of all persons interested in
receiving a distribution pursuant to the Plan to keep the Plan Administrator
informed of their current mailing addresses.

                7.9           Designation of Beneficiary. Each Participant from
time to time may designate any person or persons (who may be designated
contingently or successively and who may be an entity other than a natural
person) as his or her Beneficiary or Beneficiaries to whom the Participant 's
Stock Account is to be paid if the Participant dies before receipt of all such
benefits. Each Beneficiary designation shall be on the form prescribed by the
Plan Administrator and will be effective only when filed with the Plan
Administrator during the Participant 's lifetime. Each Beneficiary designation
filed with the Plan Administrator will cancel all Beneficiary designations
previously filed with the Plan Administrator. The revocation of a Beneficiary
designation, no matter how effected, shall not require the consent of any
designated Beneficiary.

                7.10         Responsibility for Investment Choices. Each
Participant is solely responsible for any decision to defer Annual Retainer into
his or her Stock Account and accepts all investment risks entailed by such
decision, including the risk of loss and a decrease in the value of the amounts
he or she elects to defer into his or her Stock Account.

                7.11         Funding. Deferred benefits under this Article 7
shall be paid from the general assets of the Corporation or as otherwise
directed by the Corporation. To the extent that any Participant acquires the
right to receive payments under the Plan (from whatever source), such right
shall be no greater than that of an unsecured general creditor of the
Corporation. Participants and their Beneficiaries shall not have any preference
or security interest in the assets of the Corporation other than as a general
unsecured creditor.

ARTICLE 8

AMENDMENT AND TERMINATION

                8.1           Amendment, Suspension or Termination. The Board
may amend, suspend or terminate the Plan, at any time and from time to time,
without notice, to any extent deemed advisable; provided, however, that (i), the
Board may condition any amendment or modification on the approval of
stockholders of the Corporation if such approval is necessary or deemed
advisable with respect to tax, securities or other applicable laws, policies or
regulations, and (ii) no such amendment or termination shall (without the
written consent of the Participant, if living, and if not, the Participant 's
Beneficiary) adversely affect any benefit under the Plan which has accrued with
respect to the Participant or Beneficiary as of the date of such amendment or
termination regardless of whether such benefit is in pay status.

ARTICLE 9

MISCELLANEOUS

                9.1           Right to Service. Except as provided in the Plan,
no Non-Employee Director shall have any claim or right to be granted Shares
under the Plan. Neither the Plan nor any action pursuant thereto shall be
construed as giving any Non-Employee Director a right to be retained in the
service of the Corporation. The adoption of this Plan shall not affect any other
compensation, retirement or other benefit plan or program in effect for the
Corporation.

                9.2           Validity. In the event that any provision of the
Plan is held to be invalid, void or unenforceable, the same shall not affect, in
any respect whatsoever, the validity of any other provision of the Plan.

                9.3           Inurement of Rights and Obligations. The rights
and obligations under the Plan and any related agreements shall inure to the
benefit of, and shall be binding upon the Corporation, its successors and
assigns, and the Non-Employee Directors and their beneficiaries.

                9.4           Headings. Headings are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of the Plan.

                9.5           Governing Law. The Plan shall be construed,
governed and enforced in accordance with the law of Georgia, except as such laws
are preempted by applicable federal law.

                9.6           Spendthrift Clause. None of the benefits,
payments, proceeds or distribution under the Plan shall be subject to the claim
of any creditor of any Participant or Beneficiary, or to any legal process by
any creditor of such Participant or Beneficiary, and none of them shall have any
right to alienate, commute, anticipate or assign any of the benefits, payments,
proceeds or distributions under the Plan except to the extent expressly provided
herein to the contrary.

                9.7           Merger. The Plan shall not be automatically
terminated by the Corporation 's acquisition by, merger into, or sale of
substantially all of its assets to any other organization, but the Plan shall be
continued thereafter by such successor organization. All rights to amend,
modify, suspend or terminate the Plan shall be transferred to the successor
organization, effective as of the date of the combination or sale.

                9.8           Release. Any payment to Participant or
Beneficiary, or to their legal representatives, in accordance with the
provisions of the Plan, shall to the extent thereof be in full satisfaction of
all claims hereunder against the Plan Administrator and the Corporation, either
of whom may require such Participant, Beneficiary, or legal representative, as a
condition precedent to such payment, to execute a receipt and release therefore
in such form as shall be determined by the Plan Administrator or the
Corporation, as the case may be.

 